DENY and Opinion Filed April 6, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00129-CV

               IN RE VARSITY GAY LEAGUE, LLC, Relator

          Original Proceeding from the 193rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-01181

                        MEMORANDUM OPINION
                Before Justices Molberg, Pedersen, III, and Garcia
                           Opinion by Justice Molberg
      In this original proceeding, relator challenges the trial court’s January 18,

2022 order denying relator’s motion to compel discovery responses. Entitlement to

mandamus relief requires relator to show that the trial court has clearly abused its

discretion and that relator has no adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      After reviewing the petition and the record, we conclude that relator has failed

to show an abuse of discretion. See TEX. R. APP. P. 52.8(a). Accordingly, we deny

the petition for writ of mandamus.
220129f.p05     /Ken Molberg/
                KEN MOLBERG
                JUSTICE




              –2–